 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement is made as of April [   ], 2011 (this
“Agreement”) between Preferred Apartment Communities, Inc., a Maryland
corporation (the “Company”), and [______________] (“Indemnitee”).
 
RECITALS
 
WHEREAS, highly competent persons have become more reluctant to serve publicly
held corporations as directors or officers or in other capacities unless they
are provided with adequate protection through insurance and/or adequate
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the corporation;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified and competent individuals, the
Company shall maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities;
 
WHEREAS, although the furnishing of such insurance has been a customary and
widespread practice among United States-based corporations and other business
enterprises, the Company believes that, given current market conditions and
trends, such insurance may be available to it in the future only at higher
premiums and with more exclusions;
 
WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself;
 
WHEREAS, the charter of the Company (as the same may be amended from time to
time, the “Charter”) requires indemnification of, and advancement of expenses
to, the officers and directors of the Company;
 
WHEREAS, Indemnitee may also be entitled to indemnification pursuant to the
Maryland General Corporation Law (the “MGCL”);
 
WHEREAS, the Charter and the MGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and directors, officers and
other persons with respect to indemnification;
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;
 
 
 

--------------------------------------------------------------------------------

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining qualified and competent officers and directors is detrimental to
the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Charter and
any resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder;
 
WHEREAS, as an inducement to Indemnitee to accept service as, serve as or
continue to serve as a director or officer of the Company, the Company has
agreed to indemnify and advance expenses incurred by Indemnitee (or on his or
her behalf) in connection with claims, suits or proceedings, all as provided
under this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Company and Indemnitee do
hereby covenant and agree as follows:
 
1.  Services to the Company.  Indemnitee agrees to serve (a) as a [director]
[and] [officer] of the Company, [and (b) at the request of the Company, as (i)
an [officer] of Preferred Apartment Communities Operating Partnership, L.P., a
Delaware limited partnership and direct subsidiary of the Company (the
“Operating Partnership”)].  Indemnitee also hereafter may serve as an Agent of
another Enterprise at the request of the Company [or the Operating
Partnership].  Indemnitee may at any time and for any reason resign from any
such position (subject to any other contractual obligation or any obligation
imposed by operation of law).  This Agreement shall continue to be in full force
and effect after Indemnitee has ceased to serve in any of the foregoing
capacities.
 
2.  Definitions.  As used in this Agreement:
 
(a)  References to “Agent” shall mean any person who is or was a director,
officer, trustee, partner, manager, employee, agent or fiduciary of the Company
or a subsidiary of the Company or other person authorized by the Company to act
for the Company, including such person serving in such capacity as a director,
officer, trustee, partner, manager, employee, agent or fiduciary of another
corporation, real estate investment trust, partnership, limited liability
company, joint venture, trust, employee benefit plan or other Enterprise at the
request of, for the convenience of, or to represent the interests of the Company
or a subsidiary of the Company.
 
(b)  A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:
 
 
2

--------------------------------------------------------------------------------

 

(i)  Any Person (as defined below) is or becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing 15 percent (15%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors unless the change in
relative Beneficial Ownership of the Company’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors;
 
(ii)  During any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Sections 2(b)(i), 2(b)(iii) or 2(b)(iv)) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the members of the Board;
 
(iii)  The effective date of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 51% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity;
 
(iv)  The approval by the stockholders of the Company of a complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets; and
 
(v)  There occurs any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.
 
For purposes of this Section 2(b), the following terms shall have the following
meanings:
 
 
A.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 
 
B.
“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the Company, (ii)
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 
 
C.
“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act; provided, however, that Beneficial Owner shall exclude any
Person otherwise becoming a Beneficial Owner by reason of the stockholders of
the Company approving a merger of the Company with another entity.

 
 
3

--------------------------------------------------------------------------------

 
 
(c)  “Corporate Status” describes the status of a person who is or was an Agent
of the Company or of any other corporation, limited liability company,
partnership, joint venture, trust or other Enterprise that such person is or was
serving at the request of the Company.
 
(d)  “Disinterested Director” shall mean a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
 
(e)  “Enterprise” shall mean the Company or any other corporation, real estate
investment trust, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer or other Agent.
 
(f)  “Expenses” shall include all reasonable attorneys’ fees and expenses,
retainers, court costs, transcript costs, fees of experts and other
professionals, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, excise taxes and penalties
arising under, relating to or in connection with the Employee Retirement Income
Security Act of 1974, as amended, and all other disbursements or expenses
actually incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding.  Expenses also shall include
(i) Expenses (as defined in the preceding sentence) incurred in connection with
any appeal resulting from any Proceeding, including the premium, security for,
and other costs relating to any cost bond, supersedeas bond, or other appeal
bond or its equivalent, and (ii) for purposes of Section 15(d) only, Expenses
(as defined in the preceding sentence) incurred by Indemnitee in connection with
the interpretation, enforcement or defense of Indemnitee’s rights or the
Company’s obligations under this Agreement, by litigation or otherwise.  The
parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee or Indemnitee’s counsel as being reasonable shall be presumed
conclusively to be reasonable.
 
(g)  “Independent Counsel” shall mean a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent:  (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 

(h)  The term “Proceeding” shall include any threatened, pending or completed
action, suit, claim, counterclaim, cross-claim, arbitration, mediation,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing or any other actual, threatened or completed proceeding, whether brought
by or in the right of the Company or otherwise and whether of a civil, criminal,
administrative, legislative, or investigative (formal or informal) nature,
including any appeal(s) therefrom, in which Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise by reason
of the fact that Indemnitee is or was a director or officer of the Company or
other Agent, by reason of any action taken by him (or a failure to take action
by him) or of any action (or failure to act) on his part while acting pursuant
to his Corporate Status, in each case whether or not serving in such capacity at
the time any liability or Expense is incurred for which indemnification,
reimbursement or advancement of Expenses is or can be provided under this
Agreement.  If the Indemnitee believes in good faith that a given situation may
lead to or culminate in the institution of a Proceeding, this shall be
considered a Proceeding under this paragraph.
 
(i)  References to “fines” shall include any excise tax assessed with respect to
any employee benefit plan; and references to “serving at the request of the
Company” shall include any service as a director or officer of the Company or
other Agent that imposes duties on, or involves services by, such director,
officer or other Agent with respect to an employee benefit plan, its
participants or beneficiaries.
 
3.  Indemnity in Third-Party Proceedings.  The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor (which is addressed in Section 4 hereof).  Pursuant to this Section
3, Indemnitee shall be indemnified to the fullest extent permitted by (or not in
contravention of) applicable law against all Expenses, judgments, penalties,
fines and amounts paid in settlement (including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses,
judgments, penalties, fines and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, unless it is established by
clear and convincing evidence that (a) the act or omission of Indemnitee was
material to the matter giving rise to the Proceeding and (i) was committed in
bad faith or (ii) was the result of active and deliberate dishonesty; (b)
Indemnitee actually received an improper personal benefit in money, property or
services; or (c) in the case of a criminal Proceeding, Indemnitee had reasonable
cause to believe that his conduct was unlawful.  The parties hereto intend that
this Agreement shall provide to the fullest extent permitted by (or not in
contravention of) applicable law for indemnification in excess of that expressly
permitted by statute, including any indemnification provided by the Charter, the
Company’s Second Amended and Restated By-laws (as the same may be amended from
time to time, the “By-laws”), vote of its stockholders or disinterested
directors or applicable law.
 
4.  Indemnity in Proceedings by or in the Right of the Company.  The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 4
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of the Company to procure a judgment in its
favor.  Pursuant to this Section 4, Indemnitee shall be indemnified to the
fullest extent permitted by (or not in contravention of) applicable law against
all Expenses actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, unless it
is established by clear and convincing evidence that (a) the act or omission of
Indemnitee was material to the matter giving rise to the Proceeding and (i) was
committed in bad faith or (ii) was the result of active and deliberate
dishonesty; or (b) Indemnitee actually received an improper personal benefit in
money, property or services.  No indemnification for Expenses shall be made
under this Section 4 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court of competent jurisdiction
(after all appeals) to be liable to the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
5.  Indemnification for Expenses of a Party That is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by (or not in contravention of) applicable law and to
the extent that Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall indemnify
Indemnitee against and in respect of all Expenses actually and reasonably
incurred by him in connection therewith.  If Indemnitee is not wholly successful
in such Proceeding but is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against and in respect of all Expenses actually and
reasonably incurred by him or on his behalf in connection with or related to
each successfully resolved claim, issue or matter, allocated on a reasonable and
proportionate basis, to the fullest extent permitted by (or not in contravention
of) applicable law.  For purposes of this Section 5 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
 
6.  Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by (or not in
contravention of) applicable law, to the extent that Indemnitee is, by reason of
his Corporate Status, a witness or otherwise asked to participate in any
Proceeding to which Indemnitee is not a party, he shall be indemnified against
and entitled to advancement of all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith.
 
7.  Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
 
8.  Additional Indemnification.
 
(a)  Notwithstanding any limitation in Section 3, 4, or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by (or not in contravention
of) applicable law if Indemnitee is a party to or threatened to be made a party
to any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against and in respect of all Expenses,
judgments, penalties, fines and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, penalties, fines and amounts paid in
settlement) actually and reasonably incurred by Indemnitee in connection with
the Proceeding.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)  For purposes of this Agreement, the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include:
 
(i)  to the fullest extent permitted by, or not in contravention of, the
provision of the MGCL that authorizes or contemplates indemnification or
additional indemnification or advancement of expenses by agreement or otherwise,
or the corresponding provision of any amendment to or replacement of the MGCL,
and
 
(ii)  to the fullest extent authorized or permitted by any amendments to or
replacements of the MGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify or advance expenses to its
officers and directors.
 
9.  Exclusions.  Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnification payment
or advance amounts for any Expenses in connection with any claim made against
Indemnitee:
 
(a)  for which payment has actually been made or amounts have actually been
advanced to or on behalf of Indemnitee under any insurance policy, contract,
agreement or otherwise, except with respect to any excess beyond the amount paid
under any insurance policy, contract, agreement or otherwise;
 
(b)  for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law, or (ii) any reimbursement of the Company by the Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by the Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act);
 
(c)  in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 15(d) of this Agreement, or (ii) the Charter,
the By-laws, a resolution of the stockholders entitled to vote generally in the
election of directors or of the Board or an agreement approved by the Board to
which the Company is a party expressly provide otherwise (each of the
Proceedings described in clauses (i) and (ii) of this Section 9(c), or any part
of each such Proceeding, a “Permitted Indemnitee Initiated Proceeding”); or
 
(d)  if Indemnitee is adjudged to be liable on the basis that personal benefit
was improperly received in any Proceeding charging improper personal benefit to
Indemnitee, whether or not involving action in the Indemnitee’s Corporate
Status.
 
 
7

--------------------------------------------------------------------------------

 
 
10.  Court-Ordered Indemnification.  Notwithstanding any other provision of this
Agreement, a court of appropriate jurisdiction, upon application of Indemnitee
and such notice as the court shall require, may order indemnification of
Indemnitee by the Company in the following circumstances:
 
(a)  if such court determines that Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) (or any similar successor provision) of the MGCL, the court
shall order indemnification, in which case Indemnitee also shall be entitled to
recover the Expenses of securing such reimbursement; or
 
(b)  if such court determines that Indemnitee is fairly and reasonably entitled
to indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b)
(or any similar successor provision) of the MGCL or (ii) has been adjudged
liable for receipt of an improper personal benefit under Section 2-418(c) (or
any similar successor provision) of the MGCL, the court may order such
indemnification as the court shall deem proper.  However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in Section
2-418(c) (or any similar successor provision) of the MGCL shall be limited to
Expenses.
 
11.  Advances of Expenses.  Notwithstanding any provision of this Agreement to
the contrary (other than Section 15(d)), the Company shall advance, to the
fullest extent not prohibited by law, the Expenses incurred by Indemnitee in
connection with any Permitted Indemnitee Initiated Proceeding or any Proceeding
(or any part of any Proceeding) not initiated by Indemnitee, and such
advancement shall be made within 15 days after the receipt by the Company of a
statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding.  Advances shall be
unsecured and interest-free.  Such statement or statements shall reasonably
evidence the Expenses incurred by Indemnitee and shall include or be preceded or
accompanied by a written affirmation by Indemnitee of Indemnitee’s good faith
belief that the standard of conduct necessary for indemnification by the Company
as authorized by (or not in contravention of) applicable law and by this
Agreement has been met and a written undertaking by or on behalf of Indemnitee,
in substantially the form attached hereto as Exhibit A or in such form as may be
required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to Indemnitee relating to
claims, issues or matters in the Proceeding as to which it shall ultimately be
established, by clear and convincing evidence, that the applicable standard of
conduct has not been met by Indemnitee and which have not been successfully
resolved as described in Section 5 of this Agreement.  Advances shall be made
without regard to Indemnitee’s ability to repay the Expenses, without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement, and without any requirement to post security therefor.  In
accordance with Section 15(d), advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed.  This Section 11 shall not apply to any claim
made by Indemnitee for which indemnity is excluded pursuant to Section 9.
 
 
8

--------------------------------------------------------------------------------

 
 
12.  Procedure for Notification and Defense of Claim.
 
(a)  Indemnitee shall notify the Company in writing of any matter with respect
to which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof.  The written notification to the Company shall
include a summary description of the nature of the Proceeding and the facts
underlying the Proceeding.  To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such Proceeding.  The omission by Indemnitee to notify the Company hereunder
will not relieve the Company from any liability or obligation which it may have
to Indemnitee hereunder or otherwise than under this Agreement, and any delay in
so notifying the Company shall not constitute a waiver by Indemnitee of any
rights under this Agreement.  The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
 
(b)  The Company shall be entitled to participate in the Proceeding at its own
expense.
 
13.  Procedure upon Application for Indemnification.
 
(a)  Upon written request by Indemnitee for indemnification pursuant to
Section 12(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case:  (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee; or (ii)
if a Change in Control shall not have occurred, (A) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (D) if so directed by the Board, by
the stockholders of the Company.  If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten days
after such determination.  Indemnitee reasonably shall cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information that is
not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or Expenses (including attorneys’ fees and disbursements) actually
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.  The
Company promptly will advise Indemnitee in writing with respect to any
determination that Indemnitee is or is not entitled to indemnification,
including a reasonably detailed description of any reason or basis for which
indemnification has been denied.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)  If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 13(a), the Independent Counsel shall be
selected as provided in this Section 13(b).  If a Change in Control shall not
have occurred, the Independent Counsel shall be selected by the Board, and
approved by Indemnitee, which approval shall not be unreasonably withheld or
delayed, and the Company shall give written notice to Indemnitee advising him of
the identity of the Independent Counsel the Company has proposed to select.  If
a Change in Control shall have occurred, the Independent Counsel shall be
selected by Indemnitee, and approved by the Board, which approval shall not be
unreasonably withheld or delayed (unless Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and Indemnitee shall give written notice to the Company advising it of
the identity of the Independent Counsel the Indemnitee has proposed to select. 
In either event, Indemnitee or the Company, as the case may be, may, within ten
days after such written notice of selection shall have been given, deliver to
the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of Independent Counsel, and the objection shall set forth with particularity the
factual basis of such assertion.  Absent a proper and timely objection, the
person so selected shall act as and be Independent Counsel.  If such written
objection is so made and substantiated, the Independent Counsel so selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
the courts of the State of Georgia located in Cobb County or the Federal courts
of the United States of America located in the Northern District of Georgia have
determined that such objection is without merit.  If, within 20 days after the
later of submission by Indemnitee of a written request for indemnification
pursuant to Section 13(a) and the final disposition of the Proceeding, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition the courts of the State of Georgia located in
Cobb County or the Federal courts of the United States of America located in the
Northern District of Georgia for resolution of any objection which shall have
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel pursuant to this Agreement and/or for the appointment as Independent
Counsel of a person selected by such court or by such other person as such court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 13(a).  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 15(a), Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).  The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel as
selected pursuant to this Section 13(b) and to fully indemnify Indemnitee
against any and all Expenses, claims, liabilities and damages arising out of or
relating to the engagement of Independent Counsel pursuant hereto.
 
14.  Presumptions and Effect of Certain Proceedings.
 
(a)  In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 12(a), and the Company shall, to the
fullest extent not prohibited by applicable law, have the burden of proof to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption.  Neither the
failure of the Company (including by its directors or Independent Counsel) to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.
 
 
10

--------------------------------------------------------------------------------

 

(b)  Subject to Section 15(e), if the person, persons or entity empowered or
selected under Section 13 to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within 60 days after receipt
by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall, to the fullest extent not prohibited by
law, be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; provided, further, that the foregoing
provisions of this Section 14(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 13(a) and if (A) within 15 days after receipt by the Company of the
request for such determination the Board has resolved to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within 75 days after such receipt and such determination is
made thereat, or (B) a special meeting of stockholders is called within 15 days
after such receipt for the purpose of making such determination, such meeting is
held for such purpose within 60 days after having been so called and such
determination is made thereat, or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 13(a).
 
(c)  The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.
 
(d)  The knowledge and/or actions, or failure to act, of any other director,
officer, or employee of the Enterprise or other Agent shall not be imputed to
Indemnitee for purposes of determining any right to indemnification under this
Agreement.
 
 
11

--------------------------------------------------------------------------------

 

15.  Remedies of Indemnitee.
 
(a)  If (i) a determination is made pursuant to Section 13(a) that Indemnitee is
not entitled to indemnification under this Agreement, (ii) advancement of
Expenses is not timely made pursuant to Section 11, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 13(a)
within 60 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 5, 6 or 7 or the
last sentence of Section 13(a) within ten days after receipt by the Company of a
written request therefor, (v) payment of indemnification pursuant to Section 3,
4 or 8 or any other section of this Agreement is not made within ten days after
a determination has been made that Indemnitee is entitled to indemnification, or
(vi) if the Company or any other person takes or threatens to take any action to
declare this Agreement (or any obligation of the Company hereunder) void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or to recover from, the Indemnitee the benefits provided or
intended to be provided to the Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by a court of competent jurisdiction as to whether
the Indemnitee is entitled to such indemnification or advancement of Expenses. 
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association.  Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 15(a); provided, however, that the foregoing clause
shall not apply in respect of a proceeding brought by Indemnitee to enforce his
rights under Section 5.  The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.
 
(b)  If a determination shall have been made pursuant to Section 13(a) that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 15 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination.  In any judicial
proceeding or arbitration commenced pursuant to this Section 15, the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement of Expenses, as the case may be.
 
(c)  If a determination shall have been made pursuant to Section 13(a) that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 15, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
 
(d)  The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 15 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.  It is the intent of the Company that, to the
fullest extent permitted by (or not in contravention of) applicable law, the
Indemnitee not be required to incur legal fees or other Expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder.  The Company shall, to the fullest extent permitted by (or
not in contravention of) applicable law, indemnify Indemnitee against any and
all Expenses and, if requested by Indemnitee, shall (within ten days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law, such Expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advancement of Expenses from the Company under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the Company
if, in the case of indemnification, Indemnitee is wholly successful on the
underlying claims; if Indemnitee is not wholly successful on the underlying
claims, then such indemnification shall be only to the extent Indemnitee is
successful on such underlying claims or otherwise as permitted by (or not in
contravention of) applicable law, whichever is greater.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)  Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to advancement of Expenses under
this Agreement shall be required to be made prior to the final disposition of
the Proceeding.  This Section 15(e) shall not apply to any claim made by
Indemnitee for which indemnity is excluded pursuant to Section 9.
 
(f)  Interest shall be paid by the Company to Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which the Company pays or
is obligated to pay for the period (i) commencing with either the tenth day
after the date on which the Company was requested to advance Expenses in
accordance with Section 11 of this Agreement or the 60th day after the date on
which the Company was requested to make the determination of entitlement to
indemnification under Section 13(a) of this Agreement, as applicable, and (ii)
ending on the date such payment is made to Indemnitee by the Company.
 
16.  Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a)  The rights of indemnification and advancement of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Charter, the
By-Laws, any agreement, a resolution of the stockholders entitled to vote
generally in the election of directors or of the Board, or otherwise.  No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal.  To the extent that a change in
Maryland law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Charter or this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
 
(b)  To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers or other Agents of the
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer or other Agent under such policy or policies.  If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of such claim or of the commencement of a Proceeding,
as the case may be, to the insurers in accordance with the procedures set forth
in the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)  In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
 
17.  Duration of Agreement.  This Agreement shall continue until and terminate
upon the later of (a) ten years after the last date on which Indemnitee shall
have served as a director, officer or other Agent of the Company or of any other
Enterprise and (b) one year after the final termination of any Proceeding then
pending or contemplated (including any rights of appeal) in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 15
relating thereto.  The rights and obligations with regard to indemnification and
advancement of expenses provided by or granted pursuant to this Agreement shall
be binding upon and be enforceable by the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), shall continue as to an Indemnitee who has ceased to
be a director, officer or other Agent of the Company or of any other Enterprise,
and shall inure to the benefit of Indemnitee and his or her spouse, assigns,
heirs, devisees, executors and administrators and other legal representatives.
 
18.  Severability.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever:  (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including each portion of any Section of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby and shall remain enforceable to the fullest extent permitted by
law; (b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
 
19.  Enforcement.
 
(a)  The Company expressly acknowledges and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in accepting his
appointment as, and in serving as, a director or officer of the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)  This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Charter, the By-Laws and applicable
law, and shall not be deemed a substitute therefor, nor to diminish or abrogate
any rights of Indemnitee thereunder.
 
20.  Amendment and Waiver.  No provision of this Agreement may be amended unless
such amendment is approved in writing by each of the parties hereto.  No
provision of this Agreement may be waived unless such waiver is in writing and
signed by the party against whom the waiver is to be effective.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
 
21.  Notice by Indemnitee.  Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder.  The failure of Indemnitee to so notify the Company shall not relieve
the Company of any liability or obligation which it may have to the Indemnitee
under this Agreement or otherwise.
 
22.  Notices.  All notices, requests, consents and other communications
hereunder (each, a “Notice”) to any party shall be in writing and shall be
delivered in person or sent by facsimile (provided a copy is thereafter promptly
delivered as provided in this Section 21) or nationally recognized overnight
courier, addressed to such party at the address or facsimile number set forth
below or such other address or facsimile number as may hereafter be designated
in writing by such party to the other parties:
 
(a)  If to Indemnitee:
 
[_____________]
[_____________]
[_____________]
Facsimile:  [____________]
 
(b)  If to the Company to:
 
Preferred Apartment Communities, Inc.
3625 Cumberland Boulevard, Suite 400
Atlanta, Georgia 30339
Facsimile:  (770) 818-4105
Attention:  Leonard A. Silverstein
 
 
15

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice to the Company) to:
 
Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
Facsimile:  (212) 969-2900
Attention:         Peter M. Fass
James P. Gerkis


or at such other location for a party as shall be specified to the other party
by like Notice.  All such Notices shall only be duly given and effective upon
receipt (or refusal of receipt).
 
23.  Contribution.  To the fullest extent permitted under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (b) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
 
24.  Governing Law; Consent to Jurisdiction.  This Agreement shall be governed
by, construed and enforced in accordance with the laws of the State of Maryland,
without regard to the conflicts of law rules of such state.  Except with respect
to any arbitration commenced by Indemnitee pursuant to Section 15(a), the
parties hereto agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought only the
courts of the State of Georgia located in Cobb County or the Federal courts of
the United States of America located in the Northern District of Georgia (the
“Agreed Courts”), and not in any other state or federal court in the United
States of America or any court in any other country, and each of the parties
hereby irrevocably consents to the jurisdiction of the Agreed Courts and of the
appropriate appellate courts therefrom (the “Georgia Courts”) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any Georgia Court or that any such
suit, action or proceeding brought in any Georgia Court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any Georgia Court.
 
25.  Reports to Stockholders.  To the extent required by the MGCL, the Company
shall report in writing to its stockholders the payment of any amounts for
indemnification of, or advance of Expenses to, Indemnitee under this Agreement
arising out of a Proceeding by or in the right of the Company with the notice of
the meeting of stockholders of the Company next following the date of the
payment of any such indemnification or advance of Expenses or prior to such
meeting.
 
 
16

--------------------------------------------------------------------------------

 

26.  Counterparts.  This Agreement may be executed (including by facsimile
transmission with counterpart pages) in separate counterparts, each of which
shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that both parties
need not sign the same counterpart.
 
27.  Miscellaneous.  For the purposes of this Agreement, the words “it,” “he,”
“his” or “himself” shall be interpreted to include the masculine, feminine and
corporate or other entity form.  The words “hereof,” “herein” and “hereunder”
and words of like import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement.  The captions
herein are included for convenience of reference only and shall be ignored in
the construction or interpretation hereof.  Any singular term in this Agreement
shall be deemed to include the plural, and any plural term the singular. 
Whenever the words “include” “includes,” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.  “Writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms thereof.  References to any Person include the successors and
assigns of that Person.  References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.
 
 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.
 

 
PREFERRED APARTMENT
 
COMMUNITIES, INC.
     
By:
   
Name: John A. Williams
 
Title: President and Chief Executive Officer
     
INDEMNITEE:
         
[________________]

 
[Signature Page to [___________] Indemnification Agreement]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED
 
To:  The Board of Directors of Preferred Apartment Communities, Inc.


Re:  Affirmation and Undertaking


Ladies and Gentlemen:


This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement, dated the _____ day of [__________], 2011, by and
between Preferred Apartment Communities, Inc., a Maryland corporation (the
“Company”), and the undersigned Indemnitee (the “Indemnification Agreement”),
pursuant to which I am entitled to advance of Expenses in connection with
[Description of Proceeding] (the “Proceeding”).
 
Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.
 
I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm my good
faith belief that at all times, insofar as I was involved as a director or
officer of the Company, in any of the facts or events giving rise to the
Proceeding, I (a) did not act with bad faith or active or deliberate dishonesty,
(b) did not receive any improper personal benefit in money, property or
services, and (c) in the case of any criminal proceeding, had no reasonable
cause to believe that any act or omission by me was unlawful.
 
In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related Expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established (in accordance with the Indemnification
Agreement) that:  (a) an act or omission by me was material to the matter giving
rise to the Proceeding and (i) was committed in bad faith, or (ii) was the
result of active and deliberate dishonesty; (b) I actually received an improper
personal benefit in money, property or services; or (c) in the case of any
criminal proceeding, I had reasonable cause to believe that the act or omission
was unlawful, then I shall promptly reimburse the portion of the Advanced
Expenses relating to the claims, issues or matters in the Proceeding as to which
the foregoing findings have been established.
 
IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
_____ day of _______________, 20____.
 

     
Name:



 
 

--------------------------------------------------------------------------------

 